COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Larry Stanley and Terri Stanley v. John McClanahan

Appellate case number:     01-13-00982-CV

Trial court case number: D-13-5,197

Trial court:               County Court of Colorado County, Texas

        On November 1, 2013, appellants, Larry Stanley and Terri Stanley, filed an affidavit of
indigence in the trial court in the above-referenced matter. See TEX. R. APP. P. 20.1(a)(2). On
December 19, 2013, the district clerk notified the Court that no contest to the affidavit of
indigence was filed. Accordingly, on December 27, 2013, we issued an order declaring
appellants indigent and entitled to proceed without advance payment of costs. See TEX. R. APP.
P. 20.1(f), (n).

       On January 2, 2014, court reporter Wendy L. Kirby, filed a “Contest to the Affidavit of
Larry and/or Terri Stanley and Contest to the Preparation of the Reporter’s Record at no Cost to
Larry and/or Terri Stanley” with this Court. Ms. Kirby’s contest is DENIED as untimely.

        Texas Rule of Appellate Procedure 20.1(e) provides that if an affidavit of indigence is
filed “[t]he clerk, the court reporter, the court recorder, or any party may challenge an
affidavit . . . by filing—in the court in which the affidavit was filed—a contest to the affidavit.”
TEX. R. APP. P. 20.1(e). Further, the Rule states that the contest must be filed “within 10 days
after the date when the affidavit was filed if the affidavit was filed in the trial court.” Id.
Appellants’ affidavit of indigence was filed in the trial court on November 1, 2013. Ms. Kirby
did not file her contest until January 2, 2014. Thus, the contest was untimely. See id.; see also
Morris v. Aguilar, 369 S.W.3d 168 (Tex. 2012) (determining that challenge to litigant’s claim of
indigence cannot be asserted after 10–day deadline set forth in Texas Rule of Appellate
Procedure 20.1). Lack of notice of the filing of an affidavit of indigence cannot be used to
excuse an untimely challenge. See Morris, 369 S.W.3d at 171.

          The Texas Rules of Appellate Procedure state that “[u]nless a contest is timely
filed . . . the affidavit’s allegations will be deemed true, and the party will be allowed to proceed
without advance payment of costs.” TEX. R. APP. P. 20.1(f); see also Morris, 369 S.W.3d at 170
n.2 (“[W]e likewise hold that an appellant is entitled to proceed without advance payment of
costs if there is no timely challenge to [the] affidavit of indigence.”). Thus, as stated in our
December 27, 2013 order, appellants are entitled to proceed with their appeal without advance
payment of costs.

        Accordingly, it is ORDERED that the Court Reporter(s) file with this Court, within 10
days of the date of this order and at no cost to appellant, the reporter’s record. See TEX. R. APP.
P. 20.1(k), 35.1, 35.3(c).

        Appellant’s brief is ORDERED filed with this Court within 30 days of the date the
reporter’s record is filed.1 See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, must be filed
within 30 days after the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually      Acting for the Court


Date: January 14, 2014




1
       The clerk’s record was filed on November 14, 2013.